GILBERT, Circuit Judge.
The plaintiff, on behalf of himself and a minority of the members of the “Eni” or “Log Cabin Club,” of Nome, Alaska, brought this suit for the purpose of testing the right of said club to furnish intoxicating liquors to its members without having first applied for and secured a barroom license under the license law of the territory. The court below overruled a demurrer to the complaint, which was interposed on the ground that the same stated no cause of action, and, the defendants declining to plead further, judgment was rendered in accordance with the prayer of the complaint.
The question presented on the appeal is whether an unincorporated social club, organized for the entertainment of its members, which purchases intoxicating liquors with the common funds of the club, and dispenses the same to its members and guests to be drunk upon the premises, charging therefor a price per drink or per bottle, fixed by the club, sells intoxicating liquors within the meaning of the license law. The question is one upon which the decisions are at variance, but we think the weight of authority and the better reasoning lead to the conclusion that such a transaction is a sale. South Shore Country Club v. People, 228 Ill. 75, 81 N.E. 805, 12 L.R.A.(N.S.) 519, 119 Am.St.Rep. 417, 10 Ann.Cas. 383; Spokane v. Baughman, 54 Wash. 315, 103 P. 14; State v. Kline, 50 Or. 426, 93 P. 237; Beauvoir Club v. State, 148 Ala. 643, 42 So. 1040, 121 Am.St.Rep. 82; State v. Easton Social Club, 73 Md. 97, 20 A. 783, 10 L.R.A. 64.
But it is said that ground for holding that Congress did not intend the provisions of the license law of Alaska to apply to clubs incorporated or organized for social and literary purposes is found in the fact that in the act passed for the regulation of the sale of intoxicating liquors in the District of Columbia March 3, 1893 (27 Stats. 563, c. 204), express mention was made of clubs, whereas, in the Alaska license law, enacted in 1899 (Act March 3, 1899, c. 429, 30 Stat. 1337 et seq.), no mention- was made of such clubs. The only mention of clubs in the District of Columbia act *310is in section- 6, which regulates the business of liquor selling, and prescribes the hours during which liquor may be sold. That section contains a proviso that clubs, if they so desire, may obtain a license to sell for longer hours than others. The language of the proviso is: “And provided, further, the said excise board may in its discretion issue a license to any duly incorporated club on * * * petition of the officers of the club, and that the said excise ■board may in its discretion grant a permit to such club to sell intoxicating liquors to members and guests between such hours as the Board aforesaid may designate in said permit.”
In Army and Navy Club v. Dist. of Columbia, 8 App.D.C. 544, decided on May 19, 1896, the Court of Appeals of the District of Columbia construed the act of May 3, 1893, above referred to. The club had denied its liability to pay the license fee fixed by the act. The court affirmed, its liability, not by virtue of implied authority contained in the terms of the proviso quoted above, but under the terms of section 8 of the act,.which declares that a barroom license shall be required for every hotel, tavern, barroom, or other place in which intoxicating liquors are sold .by retail, and which defines the word “barroom” as: “Every place where distilled, malt, or fermented wines, liquors, or cordials are sold in quantities as prescribed for retail dealers by section 3244, Revised Statutes of the United States, to be drunk upon the premises, shall be regarded as a barroom.”
The language of that definition is precisely repeated in section 468 of the Alaska law, and in fact all the portions of that law which are essential to the decision of the present case are copied from the law for the District of Columbia. This is especially true of sections 462, 468, and 472, which are, respectively, sections 1, 8, and 12 of the act for the District of Columbia. In the case just cited, it was the contention of the club that the proviso in section 6 gave them the option to apply for a license or not, as they might see fit. But the court held that the club was a barroom within the meaning of the definition contained in section 8, and said that the proviso in section 6 was additional proof that the well-known usage of such clubs to furnish liquor to members was, in the contemplation of the framers of the *311law, a sale, and nothing else. Congress, having thereafter enacted the law for Alaska, must be deemed to have enacted it with the construction placed upon the similar act by the highest court of the District of Columbia, and that construction is controlling here. The proviso referring to clubs was omitted from the license law of Alaska, for the reason that that law contains no regulation of the hours when liquor may be sold.
There is nothing in the other provisions of the statute for Alaska which shows the intention of Congress to exclude clubs from the requirement to obtain a license. The proposition that evidence of such an intention is found in the provision that a license shall not be granted to any person to conduct such business within 400 feet of a private house or public school, etc., is not sustainable, for that provision is also found in the act for the District of Columbia. Other provisions of the act for Alaska, such as those which require that the person receiving the license shall frame it in a conspicuous place, etc., and that the marshal or United States commissioner shall have opportunity to examine the premises where liquor is sold, are not incompatible with the intention of Congress elsewhere expressed that a club is a person, corporation, or company within the meaning of the act. The important features of the act are: “A retail or barroom license shall be required of every hotel, tavern, boat, barroom, or other place in which intoxicating liquors are sold by retail” — and the definition of a barroom as a place where liquor is sold to be drunk upon the premises.
No merit is found in the contention that section 472, which prescribes the punishment for violation of the act, is indefinite and uncertain, in that it fails to prescribe the place of imprisonment, and does not define the nature of the offense, whether a felony or misdemeanor. The section declares that violators of the provisions of the act shall, upon conviction, be fined not less than $100, nor more than $2,000, or be imprisoned for not less than one month, nor more than one year. It is clear that the section deals with the offense as a misdemeanor, and not as a felony, for whether the terms of the prescribed punishment are measured by the definition of a felony found in the new Criminal Code, or by the law as it was applied before the new Code *312went into' effect, it is clear that the punishment provided is not for a felony.
The judgment is affirmed.